DETAILED ACTION
This action is in reply to an amendment filed July 6th, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 17-21 are currently pending.

Drawings
The drawings were received on July 6th, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation “[t]he method according to claim 1, wherein each cartographical element is chosen from” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “cartographical elements”, “first cartographical elements” and “second cartographical elements” thus it is unclear if claim 11 is applicable to only the “cartographical elements” or to all three elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepere et al. (US Pub. No. 20030107499 A1), herein after Lepere, and further in view of Spencer, V; William F. (US Patent No. 8633835 B1); hereinafter Spencer, and further in view of Bitar et al. (US Pub. No. 20070174005 A1), hereinafter Bitar 005.
Regarding claim 1, Lepere teaches [a] method for managing the display of a field map for an aircraft, the method being implemented by an electronic management device and comprising (Lepere: Para. 0015; "According to another feature of the invention, the display module, designed to cooperate with the aid module so as to display a two-dimensional representation of the relief in a displayed field, is capable of inhibiting certain portions of this representation according to a condition comprising the fact that the lowest point of each of these portions is below a chosen altitude and that an aircraft/runway proximity criterion is validated."): acquiring a reference altitude of the aircraft, using a mode chosen from an automatic mode in which the reference altitude depends on a current altitude of the aircraft and a manual mode in which the reference altitude depends on an altitude value entered by a user via a reference altitude entry interface; determining cartographical element(s) based on the reference altitude (Lepere: Para. 0126 and 0127; "The device aims to represent the Displayed Sector with different scales on the screen. These scales may be selected automatically and/or manually." "The Scanned Sector is firstly defined in order to detect the relief surrounding the airplane so as to present the pilot with a map background. The device thus allows an on-screen representation of the relief corresponding to a stagger in terms of altitude and providing a reference point in this gradation such as, for example, the current altitude of the airplane or the altitude of a runway."); and generating the field map, said map including a representation for each cartographical element (Lepere: Para. 0012; "a display module designed to cooperate with the aid module so as to display a two-dimensional representation of the relief on a displayed field and to insert thereinto a possible alert signal.").
Lepere is silent to wherein, during the acquisition, the manual mode is activated if an interaction by the user with the reference altitude entry interface is detected, and the automatic mode is activated if no interaction with said entry interface is detected, the acquisition further includes switching from the manual mode to the automatic mode if a switching condition is met, and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface, wherein the determining includes determining first cartographical element(s), and respectively second cartographical element(s), based on the reference altitude, and the generating includes generating a first representation for each first cartographical element and a second representation for each second cartographical element, each second representation being distinct from each first representation, wherein the determining includes determining the first cartographical element(s) as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace, and wherein the determining includes determining the second cartographical element(s) as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace.
In a similar field, Spencer teaches wherein, during the acquisition, the manual mode is activated if an interaction by the user with the reference altitude entry interface is detected, and the automatic mode is activated if no interaction with said entry interface is detected (Spencer: Page 24 col. 15 lines 18-27 and 38-39; "In some illustrative examples, a pilot may select a desired minimum height and a maximum height based on the highest and lowest parts of the climb capability curves 528. Using the relative scale 554, the scale system 520 may change as the aircraft 302 moves, as the current state 312 changes, as the minimum clearance height 323 changes, and/or other changes occur... Further, the scale system 520 changes automatically without human interaction." "In these examples, the scale system 520 may contract more slowly than the scale system 520 expands and/or after a delay."), and the acquisition further includes switching from the manual mode to the automatic mode if a switching condition is met, and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface (Spencer: Page 24 col. 15 lines 43-50; "In other advantageous embodiments, the relative scale 554 may change in response to user input… In yet other advantageous embodiments, the linear scale 550 and/or the logarithmic scale 552 for the horizontal axis 548 may change automatically and/or continuously in a manner similar to the relative scale 554 for the vertical axis 546.") for the benefit of reducing the amount of a pilot needs to interact with the map.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the field display from Lepere with a means to switch between manual and automatic map control, as taught by Spencer, for the benefit of reducing the amount of a pilot needs to interact with the map.
Lepere and Spencer are silent to wherein the determining includes determining first cartographical element(s), and respectively second cartographical element(s), based on the reference altitude, and the generating includes generating a first representation for each first cartographical element and a second representation for each second cartographical element, each second representation being distinct from each first representation, wherein the determining includes determining the first cartographical element(s) as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace, and wherein the determining includes determining the second cartographical element(s) as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace.
In a similar field, Bitar 005 teaches wherein the determining includes determining first cartographical element(s), and respectively second cartographical element(s), based on the reference altitude, and the generating includes generating a first representation for each first cartographical element and a second representation for each second cartographical element, each second representation being distinct from each first representation (Bitar 005: Para. 0040; "The navigation equipment 2 provides current position and current altitude to the topographic map display device 1 and to the ground proximity warning system 4. The topographic database 3 covers, with a mesh of measurement points, the domain of deployment of the aircraft which is a more or less extensive part of the terrestrial surface and provides the topographic map display device 1 and the ground proximity warner TAWS 4 with the topographic elements allowing one of them, the topographic map display device 1, to formulate a map of the relief of the region overflown and the other one, the ground proximity warning system TAWS 4, to formulate a map of the region overflown pinpointing the reliefs and obstacles on the ground engendering a risk of collision."), wherein the determining includes determining the first cartographical element(s) as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace (Bitar 005: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1."), and wherein the determining includes determining the second cartographical element(s) as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace (Bitar 005: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1.") for the benefit of display areas and obstacles that are either safe or hazardous to fly through on the display.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the field display from Lepere and Spencer to include cartographic elements that relate to obstacles or safe space to fly through, as taught by Bitar 005, for the benefit of display areas and obstacles that are either safe or hazardous to fly through on the display.
Regarding claim 11, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, and Bitar 005 goes on to further teach [t]he method according to claim 1, wherein each cartographical element is chosen from the group consisting of: a relief zone, an obstacle, an airspace, an airway and meteorological information (Bitar 005: Para. 0040 and 0052; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1." "...an instantaneous value calculated with the help of a database of the descent performance of the aircraft allowing for all or some of the following parameters: air speed, extended or retracted configuration of the landing gear and of the flaps, altitude, static and dynamic pressures, static temperature, weight of the aircraft, local wind...").
Regarding claim 17, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, and Lepere goes on to further teach [t]he method according to claim 1, wherein the method further comprises displaying the field map on a display screen (Lepere: Para. 0015; "According to another feature of the invention, the display module, designed to cooperate with the aid module so as to display a two-dimensional representation of the relief in a displayed field, is capable of inhibiting certain portions of this representation according to a condition comprising the fact that the lowest point of each of these portions is below a chosen altitude and that an aircraft/runway proximity criterion is validated.").
Regarding claim 18, Lepere, Spencer, and Bitar 005 remain as applied as in claim 17, and Lepere goes on to further teach [t]he method according to claim 17, wherein the displaying further includes a display of a position symbol representative of the position of the aircraft (Lepere: Para. 0125; "FIG. 3 illustrates a Displayed Sector 61 shown on a display device 55, preferably a display screen. The field 61 includes an apex A defining the current position of the aircraft.").
Regarding claim 19, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, and Spencer goes on to further teach [a] non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (Spencer: Page 30 col. 27 lines 11-17; "These instructions are referred to as program code, computer usable program code, or computer readable program code that may be read and executed by a processor in the processor unit 1504. The program code in the different advantageous embodiments may be embodied on different physical or computer readable storage media, such as the memory 1506 or the persistent storage 1508.").

Regarding claim 20, Lepere teaches [a]n electronic management display management device of a field map for an aircraft, the device comprising (Lepere: Para. 0015; "According to another feature of the invention, the display module, designed to cooperate with the aid module so as to display a two-dimensional representation of the relief in a displayed field, is capable of inhibiting certain portions of this representation according to a condition comprising the fact that the lowest point of each of these portions is below a chosen altitude and that an aircraft/runway proximity criterion is validated."): a reference altitude entry interface (Lepere: Para. 0010-0011; "For this purpose, it provides a system intended to be on board an aircraft and comprising: an input for receiving static and dynamic parameters of the aircraft"); and a processor communicatively coupled to a memory, the processor configured to (Lepere: Para. 0003-0006 and 0009; "Patent publications EP-A-0 565 399 and EP-A-0 802 469 disclose air navigation aid systems comprising:... a work memory for storing a representation of the relief of the region overflown by the aircraft; a processing member, which uses the status indications and the representation of the relief, and from this it defines a Scanned Sector relative to the aircraft and computes, in this sector, various contours according to the intersection of this sector with the representation of the relief..." "The present invention will improve the situation in this regard."): acquire a reference altitude of the aircraft, using a mode chosen from an automatic mode in which the reference altitude depends on a current altitude of the aircraft and a manual mode in which the reference altitude depends on an altitude value entered by a user via a reference altitude entry interface; determine one or several cartographical element(s) based on the reference altitude (Lepere: Para. 0126 and 0127; "The device aims to represent the Displayed Sector with different scales on the screen. These scales may be selected automatically and/or manually." "The Scanned Sector is firstly defined in order to detect the relief surrounding the airplane so as to present the pilot with a map background. The device thus allows an on-screen representation of the relief corresponding to a stagger in terms of altitude and providing a reference point in this gradation such as, for example, the current altitude of the airplane or the altitude of a runway."); and generate the field map, said map including a representation for each cartographical element (Lepere: Para. 0012; "a display module designed to cooperate with the aid module so as to display a two-dimensional representation of the relief on a displayed field and to insert thereinto a possible alert signal.").
Lepere is silent to wherein the manual mode is activated if an interaction by the user with the reference altitude entry interface is detected, and the automatic mode is activated if no interaction with said entry interface is detected, wherein the manual mode is activated to the automatic mode if a switching condition is met, and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface, wherein first cartographical element(s), and respectively second cartographical element(s), are determined based on the reference altitude, and a first representation for each first cartographical element and a second representation for each second cartographical element are generated, each second representation being distinct from each first representation, wherein the first cartographical element(s) are determined as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace, and wherein the second cartographical element(s) are determined as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace.
In a similar field, Spencer teaches wherein the manual mode is activated if an interaction by the user with the reference altitude entry interface is detected, and the automatic mode is activated if no interaction with said entry interface is detected (Spencer: Page 24 col. 15 lines 18-27 and 38-39; "In some illustrative examples, a pilot may select a desired minimum height and a maximum height based on the highest and lowest parts of the climb capability curves 528. Using the relative scale 554, the scale system 520 may change as the aircraft 302 moves, as the current state 312 changes, as the minimum clearance height 323 changes, and/or other changes occur... Further, the scale system 520 changes automatically without human interaction." "In these examples, the scale system 520 may contract more slowly than the scale system 520 expands and/or after a delay."), wherein the manual mode is activated to the automatic mode if a switching condition is met, and when the aircraft is in flight, the switching condition is the end of the interaction by the user with the reference altitude entry interface (Spencer: Page 24 col. 15 lines 43-50; "In other advantageous embodiments, the relative scale 554 may change in response to user input… In yet other advantageous embodiments, the linear scale 550 and/or the logarithmic scale 552 for the horizontal axis 548 may change automatically and/or continuously in a manner similar to the relative scale 554 for the vertical axis 546.") for the benefit of reducing the amount of a pilot needs to interact with the map.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the field display from Lepere with a means to switch between manual and automatic map control, as taught by Spencer, for the benefit of reducing the amount of a pilot needs to interact with the map.
Lepere and Spencer are silent to wherein first cartographical element(s), and respectively second cartographical element(s), are determined based on the reference altitude, and a first representation for each first cartographical element and a second representation for each second cartographical element are generated, each second representation being distinct from each first representation, wherein the first cartographical element(s) are determined as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace, and wherein the second cartographical element(s) are determined as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace.
In a similar field, Bitar 005 teaches wherein first cartographical element(s), and respectively second cartographical element(s), are determined based on the reference altitude, and a first representation for each first cartographical element and a second representation for each second cartographical element are generated, each second representation being distinct from each first representation (Bitar 005: Para. 0040; "The navigation equipment 2 provides current position and current altitude to the topographic map display device 1 and to the ground proximity warning system 4. The topographic database 3 covers, with a mesh of measurement points, the domain of deployment of the aircraft which is a more or less extensive part of the terrestrial surface and provides the topographic map display device 1 and the ground proximity warner TAWS 4 with the topographic elements allowing one of them, the topographic map display device 1, to formulate a map of the relief of the region overflown and the other one, the ground proximity warning system TAWS 4, to formulate a map of the region overflown pinpointing the reliefs and obstacles on the ground engendering a risk of collision."), wherein the first cartographical element(s) are determined as being those having a reference height greater than the reference altitude when the first cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes includes the reference altitude when the first cartographical element(s) are each an airway or an airspace (Bitar 005: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1."), and wherein the second cartographical element(s) are determined as being those having a reference height less than or equal to the reference altitude when the second cartographical element(s) are each a relief zone or an obstacle, or respectively those whose range of altitudes does not include the reference altitude when the second cartographical element(s) are each an airway or an airspace (Bitar 005: Para. 0040; "The ground proximity warning system TAWS 4 delivers, to the topographic map display device 1, visual alarm and alert maps pinpointing on a map of the region overflown, the threatening reliefs or obstacles on the ground, with a view to displaying them superimposed on the relief map formulated by the topographic map display device 1.") for the benefit of display areas and obstacles that are either safe or hazardous to fly through on the display.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the field display from Lepere and Spencer to include cartographic elements that relate to obstacles or safe space to fly through, as taught by Bitar 005, for the benefit of display areas and obstacles that are either safe or hazardous to fly through on the display.
Regarding claim 21, Lepere, Spencer, and Bitar 005 remain as applied as in claim 20, and Lepere goes on to further teach [a]n electronic system for displaying a field map for an aircraft, the system comprising a display screen and an electronic management device configured to manage the display of the field map on the display screen, wherein the electronic management device is according to claim 20 (Lepere: Para. 0015; "According to another feature of the invention, the display module, designed to cooperate with the aid module so as to display a two-dimensional representation of the relief in a displayed field, is capable of inhibiting certain portions of this representation according to a condition comprising the fact that the lowest point of each of these portions is below a chosen altitude and that an aircraft/runway proximity criterion is validated.").

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lepere in view of Spencer and Bitar 005 as applied to claim 1 above, and further in view of Tofte et al. (US Patent No. 9927809 B1), hereinafter Tofte.
Regarding claim 2, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, however Lepere, Spencer, and Bitar 005 are silent to [t]he method according to claim 1, wherein when the aircraft is on the ground, the switching condition is chosen from the group consisting of: the expiration of a time delay triggered at the end of the interaction by the user with the reference altitude entry interface; and an interaction by the user with a switching interface in automatic mode.
In a similar field, Tofte teaches [t]he method according to claim 1, wherein when the aircraft is on the ground, the switching condition is chosen from the group consisting of: the expiration of a time delay triggered at the end of the interaction by the user with the reference altitude entry interface; and an interaction by the user with a switching interface in automatic mode (Tofte: Page 16 col 7 lines 47-54 and page 29 col 33 lines 4-17; "For example, as is further discussed in detail below, portable computing device 106 may receive live video data transmitted from UAV 102 and display this data. However, because a delay may exist between when the video is received, processed, and then displayed, portable computing device 106 may display alternate “intermediate” or “static” images during times when the live video data is temporarily unavailable due to these delays." "However, in some embodiments, it may be desirable for a user to zoom in to the current geographic location of the UAV, which is shown in FIG. 6a as the location of live video window 602. In an embodiment, a user may perform a zooming gesture outside of live video window 602 to cause map image window 601 to update map image window 601 to reflect this change, while performing a zoom gesture within live video window 602 may cause live video window 602 to update to either reflect this change or cause the UAV to change altitude, depending on the current mode of operation. The following examples shown in FIGS. 6A-6C assume that performing a zoom gesture within live video window 602 will cause the UAV to change its altitude, as further discussed below") for the benefit of creating a map display that is responsive to the user’s interactions or lack thereof.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the switching conditions of field map display control from Lepere, Spencer, and Bitar 005 with the response to a user’s input, as taught by Tofte, for the benefit of creating a map display that is responsive to the user’s interactions or lack thereof.
Regarding claim 3, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, however Lepere, Spencer, and Bitar 005 are silent to [t]he method according to claim 1, wherein the reference altitude entry interface is associated with an altitude scale representing a range of reference altitude values, with an aircraft symbol indicating a current value of the reference altitude, the aircraft symbol being movable along the altitude scale, the altitude scale and the aircraft symbol being intended to be displayed superimposed on the field map.
In a similar field, Tofte teaches [t]he method according to claim 1, wherein the reference altitude entry interface is associated with an altitude scale representing a range of reference altitude values, with an aircraft symbol indicating a current value of the reference altitude, the aircraft symbol being movable along the altitude scale, the altitude scale and the aircraft symbol being intended to be displayed superimposed on the field map (Tofte: Page 23 col 21 lines 28-31 and page 29 col 33 lines 4-17; "As shown in FIG. 4A, user interface 400 includes a signal strength indicator 401, a battery indicator 402, a message window 404, a control pad 406, command buttons 408, a display window 410, and a zoom scale bar 412." "However, in some embodiments, it may be desirable for a user to zoom in to the current geographic location of the UAV, which is shown in FIG. 6a as the location of live video window 602. In an embodiment, a user may perform a zooming gesture outside of live video window 602 to cause map image window 601 to update map image window 601 to reflect this change, while performing a zoom gesture within live video window 602 may cause live video window 602 to update to either reflect this change or cause the UAV to change altitude, depending on the current mode of operation. The following examples shown in FIGS. 6A-6C assume that performing a zoom gesture within live video window 602 will cause the UAV to change its altitude, as further discussed below") for the benefit of allowing the map scale to be easily changeable to a desired altitude.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify displays from Lepere, Spencer, and Bitar 005 with the zoom scale bar, as taught by Tofte, for the benefit of allowing the map scale to be easily changeable to a desired altitude.
Regarding claim 4, Lepere, Spencer, Bitar 005, and Tofte remain as applied as in claim 3,  and Tofte goes on to further teach [t]he method according to claim 3, wherein the reference altitude entry interface includes a member for selecting the aircraft symbol and a member for moving a value tag appearing after a selection of the aircraft symbol (Tofte: Page 23 col 21 lines 15-31; "The following user interaction with user-interface 400 is described in terms of a user “selecting” various interactive icons, labels, and/or other suitable portions of user-interface 400. This selection may be performed in any suitable manner without departing from the spirit and scope of the disclosure. For example, a user may select any suitable portion of user-interface 400 using an appropriate gesture, such as tapping his finger on the interactive display, using a “pinch-to-zoom” gesture, performing a twisting two finger rotational gesture, etc. To provide another example, a user may select any suitable portion of user-interface 400 by moving a mouse pointer over the respective interactive icon or label and clicking a mouse button. As shown in FIG. 4A, user interface 400 includes a signal strength indicator 401, a battery indicator 402, a message window 404, a control pad 406, command buttons 408, a display window 410, and a zoom scale bar 412.").
Regarding claim 5, Lepere, Spencer, Bitar 005, and Tofte remain as applied as in claim 3,  and Tofte goes on to further teach [t]he method according to claim 3, wherein the reference altitude entry interface is touch-sensitive (Tofte: Page 20 col 15 lines 32-37; "Display 316 may be implemented as any suitable type of display and may facilitate user interaction with portable computing device 300 in conjunction with user interface 328. For example, display 316 may be implemented as a capacitive touch screen display, a resistive touch screen display, etc. ").


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lepere in view of Spencer and Bitar 005 as applied to claim 1 above, and further in view of Bitar et al. (US Pub. No. 20080004801 A1); hereinafter Bitar 801.
Regarding claim 6, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1,  however Lepere, Spencer, and Bitar 005 are silent to [t]he method according to claim 1, wherein the method further comprises detecting a situation of invalidity of the current altitude of the aircraft, and the generation then further includes generating an invalidity symbol of the current altitude.
In a different invention from Bitar et al. in a similar field, Bitar 801 teaches [t]he method according to claim 1, wherein the method further comprises detecting a situation of invalidity of the current altitude of the aircraft, and the generation then further includes generating an invalidity symbol of the current altitude (Bitar 801: Para. 0057 and 0058; "When generating a curvilinear distance map covering the region being flown over, this is reflected by the fact that the propagation distance transform propagates over the points of the image made up of elements from the elevation database of the terrain, both the altitude that the aircraft would assume at this point after having traveled a joining path of minimum length observing its vertical flight profile, called propagated altitude, and a measurement of distance from the aircraft, called propagated distance, and by the fact that the propagated distance at a point is taken into account for a distance estimation only if the associated propagated altitude is greater than the elevation of the point concerned included in the database." "As can be seen in FIG. 1, the application, subject to dynamic constraint, of the chamfer mask distance transform has not made it possible to find an appropriate path joining the current position S of the aircraft to certain points of the region being flown over which have an infinite distance estimation, either because they belong to a zone 10 over which propagation has been prevented by the presence of a prohibited zone attribute flagging a regulatory prohibition, or because the propagation has failed in its search for paths that observe the imposed vertical flight profile.") for the benefit of detecting and reporting areas where the sensors are unable to obtain readings.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map display from Lepere, Spencer, and Bitar 005 with the display of undetectable altitudes of the corresponding terrain, as taught by Bitar 801, for the benefit of detecting and reporting areas where the sensors are unable to obtain readings.
Regarding claim 7, Lepere, Spencer, Bitar 005, and Bitar 801 remain as applied as in claim 6, and Bitar 801 goes on to further teach [t]he method according to claim 6, wherein the situation of invalidity of the current altitude of the aircraft is an absence of measurement of the current altitude or a disrupted measurement of the current altitude (Bitar 801: Para. 0058; "As can be seen in FIG. 1, the application, subject to dynamic constraint, of the chamfer mask distance transform has not made it possible to find an appropriate path joining the current position S of the aircraft to certain points of the region being flown over which have an infinite distance estimation, either because they belong to a zone 10 over which propagation has been prevented by the presence of a prohibited zone attribute flagging a regulatory prohibition, or because the propagation has failed in its search for paths that observe the imposed vertical flight profile.").

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lepere in view of Spencer and Bitar 005 as applied to claim 1 above, and further in view of Esno et al. (US Patent No. 9243910 B1); hereinafter Esno.
Regarding claim 8, Lepere, Spencer, and Bitar 005 remain as applied as in claim 1, however Lepere, Spencer, and Bitar 005 are silent to [t]he method according to claim 1, wherein, during the acquisition in the automatic mode, the reference altitude is equal to the current altitude of the aircraft minus a predetermined margin.
In a similar field, Esno teaches [t]he method according to claim 1, wherein, during the acquisition in the automatic mode, the reference altitude is equal to the current altitude of the aircraft minus a predetermined margin (Esno: Page 14 col 4 lines 26-33 and page 15 col 6 lines 57-67; "Data contained in such databases could be provided manually or automatically through an aircraft system capable of receiving and/or providing such manual or automated data. Data contained in such databases could be temporary in nature; for example, data representative of a temporary obstacle in the terrain database could be stored, a temporary runway closure in an airport database, and a temporary flight restriction in an airspace database." "One or more of a plurality of TCDs 214 may be employed in one or more configurations. In one configuration, a manufacturer and/or end-user may decide to employ one TCD 214 comprised of a fixed value. For example, the manufacturer and/or end-user could select a fixed value (e.g., 1,000 feet) for the TCD 214 independent of any other factor(s). As will become evident from the discussion presented below, one or more sections of the predicted ground track may be highlighted if the difference between the altitude of the aircraft and the elevation of the terrain within the section(s) is less than or equal to the fixed value.") for the benefit of displaying visual indications of objects or altitude that are at a predefined altitude away from the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the display interface from Lepere, Spencer, and Bitar 005 with the terrain clearance distances (TCD), as taught by Esno, for the benefit of displaying visual indications of objects or altitude that are at a predefined altitude away from the vehicle.
Regarding claim 9, Lepere, Spencer, Bitar 005, and Esno remain as applied as in claim 8, and Esno further teaches (Esno: Page 16 col 7 lines 46-67 and page 15 col 6 lines 57-67; "As embodied herein, the value of the TCD(s) 214 may depend on a phase of flight and flight attitude. For example, if an aircraft is operating in the enroute phase of flight, one TCD 214 could be 700 feet if operating in level flight attitude and 500 feet if operating in descending flight attitude. In another example, if an aircraft is operating in the terminal phase of flight, one TCD 214 could be 350 feet if operating in level flight attitude and 300 feet operating in descending flight attitude."). Note that the ranges taught read on the claimed range of 270 ft to 330 ft. 
Regarding claim 10, Lepere, Spencer, Bitar 005, and Esno remain as applied as in claim 8, and Esno goes on to further teach [t]he method according to claim 8, wherein the predefined margin is configurable in a plant (Esno: Page 14 col 4 lines 26-33 and page 15 col 6 lines 57-67; "Data contained in such databases could be provided manually or automatically through an aircraft system capable of receiving and/or providing such manual or automated data. Data contained in such databases could be temporary in nature; for example, data representative of a temporary obstacle in the terrain database could be stored, a temporary runway closure in an airport database, and a temporary flight restriction in an airspace database." "One or more of a plurality of TCDs 214 may be employed in one or more configurations. In one configuration, a manufacturer and/or end-user may decide to employ one TCD 214 comprised of a fixed value. For example, the manufacturer and/or end-user could select a fixed value (e.g., 1,000 feet) for the TCD 214 independent of any other factor(s). As will become evident from the discussion presented below, one or more sections of the predicted ground track may be highlighted if the difference between the altitude of the aircraft and the elevation of the terrain within the section(s) is less than or equal to the fixed value.").

Response to Arguments
Applicant’s arguments (see pages 9 and 10, filed July 6th, 2022) with respect to the objections to the specification and drawings as well as the rejections under 112(a) and 112(b) of claim 20 have been fully considered and are persuasive.  The objections to the specification and drawings as well as the rejections under 112(a) and 112(b) of claim 20 have been withdrawn. 
Applicant’s arguments with respect to claims 1-11 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has argued (see page 14 line 24 through page 15 line 5, filed July 6th, 2022) that Bitar 005 “fails to disclose or suggest at least determining ‘first cartographical elements’ having ‘a reference height greater than the reference altitude,’ and ‘second cartographical elements’ having ‘a reference height less than or equal to the reference altitude,’ as presently recited in claim 1” and that Bitar 005 “fails to disclose or suggest at least ‘automatic’ and ‘manual’ modes for modifying the safety altitude MSAEDGE”. Examiner respectfully disagrees. In response to the argument that the cartological elements in Bitar 005 are not determined based on the reference altitude of the aircraft, as noted in the new grounds of rejection of amended claim 1, Bitar does teach determining multiple cartographical elements having a reference height less than or equal to the reference altitude of the aerial vehicle in Para 0040: “[t]he navigation equipment 2 provides current position and current altitude [of the aircraft] to the topographic map display device 1 and to the ground proximity warning system 4” which are used to detect which obstacles or reliefs (the cartological elements) are at or close to the altitude of the aircraft that may be a threat to said aircraft. In response to applicant’s arguments regarding the automatic and manual mode, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Applicant is advised that these features are taught in Lepere and Spencer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lafon et al. (US Pub. No. 20110246003 A1) discloses an aerial vehicle display system that has manual and automatic modes of determining the zoom level of the map and displays cartographical elements which are at altitudes that may be of interest to the pilots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663